ORDER
PER CURIAM.
Christopher M. Santillan (Movant) appeals the motion court’s denial, without an evidentiary hearing, of his Rule 29.15 motion for postconviction relief. Movant first claims the motion court erred because Movant’s trial counsel was ineffective in failing to object to testimony and evidence of an Uzi, when the weapon used in the shooting was a .44 caliber weapon. In his second point, Movant claims the motion court erred because Movant’s trial counsel was ineffective in failing to object to certain portions of the prosecutor’s closing argument.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The motion court’s findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k); Rule 84.16(b). An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).